Wilson 3 Corp. v Deutsche Bank Natl. Trust Co. (2019 NY Slip Op 03653)





Wilson 3 Corp. v Deutsche Bank Natl. Trust Co.


2019 NY Slip Op 03653


Decided on May 8, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX
LINDA CHRISTOPHER, JJ.


2016-10230
2016-11857
 (Index No. 503180/16)

[*1]Wilson 3 Corp., et al., respondents, 
vDeutsche Bank National Trust Company, etc., appellant (and a third- party action).


Sandelands Eyet LLP, New York, NY (Margaret S. Stefandl of counsel), for appellant.
Charles R. Cuneo, P.C., Huntington, NY, for respondents.
In an action pursuant to RPAPL 1501(4) to cancel and discharge of record a mortgage, the defendant appeals from (1) an order of the Supreme Court, Kings County (Loren Baily-Schiffman, J.), dated August 11, 2016, and (2) an order of the same court dated September 20, 2016. The order dated August 11, 2016, insofar as appealed from, granted that branch of the plaintiffs' motion which was for summary judgment on the complaint. The order dated September 20, 2016, denied the defendant's motion for leave to renew and reargue its opposition to that branch of the plaintiffs' motion which was for summary judgment on the complaint.

DECISION & ORDER
Motion by the plaintiffs, inter alia, to dismiss the appeals from the orders on the ground that the right of direct appeal from the orders terminated upon entry of a judgment in this action. By decision and order on motion dated March 14, 2018, that branch of the motion which is to dismiss the appeals from the orders on the ground that the right of direct appeal from the orders terminated upon entry of the judgment was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeals, it is
ORDERED that the branch of the motion which is to dismiss the appeals from the orders on the ground that the right to direct appeal from the orders terminated upon entry of the judgment is granted; and it is further,
ORDERED that the appeals from the orders are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed because the right of direct appeal therefrom terminated with entry of the judgment dated February 24, 2017, in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the judgment (Wilson 3 Corp. v Deutsche Bank [*2]Natl. Trust Co., _____ AD3d _____ [Appellate Division Docket No. 2017-04663; decided herewith]; see CPLR 5501[a][1]).
SCHEINKMAN, P.J., BALKIN, HINDS-RADIX and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court